DETAILED ACTION
Claim(s) 1-10 and 12-21 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 	Claim(s) 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 10 recites a “computer storage medium”. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
 	The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §  101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. $ I01 by adding the limitation "non-transitory" to the claim. CJ: Animals -Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g.,Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TATSUSHI (EP 2 827 671)

In regards to claim(s) 1, 2, and 10, TATSUSHI teaches a method of operating a user equipment in a radio access network, the user equipment, UE, being configured with a UE-specific configuration for transmitting signaling on a physical channel the UE further having a general configuration for transmitting signaling on the physical channel, the method comprising: transmitting signaling on the physical channel based on the general configuration ignoring the UE-specific configuration (TATSUSHI [Par. 0107 – Par. 0110] teaches where the UE, terminal is configured with a UE-specific configuration, terminal/UE-specific/second parameter and a general configuration, cell-specific/first parameter for transmitting on a physical channel, TATSUSHI [Par. 124 – Par. 128] teaches transmitting signaling, message 3 on the physical channel based on the general configuration ignoring the UE-specific configuration, “[0124] That is, the terminal an enable or disable the sequence group hopping on the basis of the cell-specific parameter,
the terminal-specific parameter, the DCI format, and/or the RNTI… [0126] That is, even though the sequence group hopping is disabled in the terminal-specific manner, the first parameter
may be used for enabling or disabling the sequence group hopping in a case that the PUSCH for the transport block is scheduled by the random access response grant and the uplink grant for the transport block is not received. [0127] In addition, even though the sequence group hopping is disabled in the terminal-specific manner, the first parameter may be used for enabling or disabling the sequence group hopping in a case that the temporary C-RNTI is used for transmitting the most recent uplink-related DCI for the transport block associated with the corresponding PUSCH transmission. [0128] That is, even though the sequence group hopping is disabled in the terminal-specific manner, the first parameter may be used for enabling or disabling the sequence group hopping in a case that a transmission of the Message 3 is performed.”),.


In regards to claim(s) 3 and 12, TATSUSHI teaches the method according to claim 1, wherein the physical channel is a shared channel ([TATSUSHI, PAR. 124- Par, 128] teaches where the channel is a shared channel, PUSCH).

In regards to claim(s) 4 and 13, TATSUSHI teaches the method according to claim 1, wherein the signaling represents at least one of a message on a Physical Uplink Shared Channel and a random access message ([TATSUSHI, PAR. 124- Par, 128] teaches where the signaling represents at least one of a message on a Physical Uplink Shared Channel and a random access message, message 3).


In regards to claim(s) 6 and 15,  TATSUSHI teaches the method according to claim 1, wherein the signaling represents a msg3 of a random access procedure ([TATSUSHI, PAR. 124- Par, 128] teaches where the signaling represents at least one of a message on a Physical Uplink Shared Channel and a random access message, message 3).

In regards to claim(s) 7 and 16, TATSUSHI teaches the method according to claim 1, wherein the general configuration represents at least one of a default configuration and a cell-specific configuration([TATSUSHI, PAR. 124- Par, 128] teaches where the general configuration represents a cell-specific configuration, cell-specific/first parameter).

In regards to claim(s) 9 and 18,  TATSUSHI teaches the method according to claim 1, wherein the UE-specific configuration is configured with dedicated signaling to the UE (TATSUSHI [Par. 0107 – Par. 0110] teaches where the UE specific configuration is configured with dedicated signaling to the UE, “[0110]…the second parameter is configured in a terminal-specific (UE-specific) manner. For example the second parameter is configured using the dedicated signal….”)

Allowable Subject Matter
Claim(s) 5, 8, 14, 17, 19, 20, 21, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476